Opinion issued August 26, 2010.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00014-CV
———————————
222 N. 16TH
STREET, L.P.; 222 N. 16TH STREET, G.P., LLC; FRANK FULCO; AND DON EASTVELD
Appellants
V.
RICHARD GOFF, Appellee

 

 
On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Case No. 928316  
 

 

 
MEMORANDUM OPINION
          Appellants,
222 N. 16th Street, L.P.; 222 N. 16th Street G.P, LLC; Frank Fulco, and Don
Eastveld, and appellee, Richard Goff  have
filed a first amended agreed motion to dismiss the appeal as to all claims
between themselves.  No opinion has
issued.  Accordingly, we grant the motion and dismiss the appeal as to the claims between appellants, 222
N. 16th Street, L.P.; 222 N. 16th Street G.P. LLC; Frank Fulco, and Don Eastveld
and appellee, Richard Goff.  Tex. R. App. P. 42.1(a) (2).
          We
overrule all other pending motions in this appeal as moot.  The Clerk is directed to issue mandate within
10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Bland and Sharp .